 


109 HRES 459 IH: Recognizing the achievements and contributions of the Waterfowl Population Survey Program of the United States Fish and Wildlife Service.
U.S. House of Representatives
2005-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 459 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2005 
Mr. Dingell (for himself and Mr. Weldon of Pennsylvania) submitted the following resolution; which was referred to the Committee on Resources
 
RESOLUTION 
Recognizing the achievements and contributions of the Waterfowl Population Survey Program of the United States Fish and Wildlife Service. 


Whereas every spring and summer, pilot-biologists take to the skies to survey North America’s waterfowl breeding grounds as part of the Waterfowl Population Survey of the United States Fish and Wildlife Service;
Whereas such pilot-biologists, flying more than 80,000 miles a year and crisscrossing the country just above the treetops and open fields, and observers on the ground record the number of ducks, geese, and swans and assess the quality and quantity of water-fowl breeding habitats;
Whereas from the wide-open bays and wetlands of the eastern shores of North America to some of the most remote regions of Canada and Alaska, such pilot-biologists are documenting an important part of our wild heritage;
Whereas the Waterfowl Population Survey of the United States Fish and Wildlife Service is celebrating its 50th anniversary in 2005, is featured on the 2005-2006 Federal migratory-bird hunting and conservation stamp (popularly known as the Duck Stamp), and has been recognized by the Congressional Sportsmen’s Foundation for its contribution to waterfowl hunting;
Whereas the Waterfowl Population Survey Program has evolved into the largest and most reliable wildlife survey effort in the world; and
Whereas for more than 50 years cooperative waterfowl surveys have been performed by the United States Fish and Wildlife Service, the Canadian Wildlife Service, State and provincial biologists, and non-governmental partners, and the results of such surveys have determined the status of North America’s waterfowl populations, play an important role in setting annual waterfowl hunting regulations, and help guide the decisions of waterfowl managers throughout North America: Now, therefore, be it 
 
That the House of Representatives—
(1)recognizes the achievements and contributions of the Waterfowl Population Survey Program of the United States Fish and Wildlife Service;
(2)expresses strong support for the continued success of the Waterfowl Population Survey Program;
(3)encourages the United States Fish and Wildlife Service in its efforts to broaden understanding and public participation in the Waterfowl Population Survey Program by increasing partnerships to continue growth and development of the survey; and 
(4)reaffirms its commitment to the Waterfowl Population Survey Program and the conservation of the rich natural heritage of the United States. 
 
